Citation Nr: 0533997	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  96-37 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1980 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a May 2000 Board decision it was determined, in part, that 
the claim for service connection for PTSD was well-grounded 
and the claim was remanded for further evidentiary 
development prior to de novo adjudication on the merits.  
However, the case was again remanded in November 2003 for 
additional evidentiary development.  The case has now been 
returned for further appellate consideration.  


FINDING OF FACT

Although there are diagnoses of PTSD in clinical records, 
there is no corroborating evidence of the veteran's alleged 
non-combat inservice stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
however, the rating action appealed was prior to the November 
2000 enactment of the VCAA and, thus, it was impossible to 
provide notice of the VCAA prior to the enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here.  

The veteran was notified of the VCAA in the March 2002 
Supplemental Statement of the Case (SSOC).  Prior to that 
the veteran's service medical records (SMRs) were received 
as were his Military Performance Reports.  Also received 
were voluminous private and VA clinical records.  

On file are private clinical records addressing the etiology 
of the veteran's alleged PTSD.  He was notified in October 
2004 that a second request for private clinical records from 
Queens Medical Center had been made and the June 2005 SSOC 
reflects that he was notified in April 2005 that there had 
been no reply from the Queens Medical Center.  

The veteran has been afforded VA examinations for the purpose 
of addressing the claim for service connection for PTSD.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran and his wife testified in support of his claim at 
an RO hearing in May 1997.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)

PTSD

The regulation governing claims for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999, but 
retroactively effective from March 7, 1997, to comply with 
the holding of The United States Court of Appeals for 
Veterans Claims (Court's) decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The regulatory amendment was made effective 
from the date of the Cohen decision.  As revised effective 
March 7, 1997, 38 C.F.R. § 3.304(f) requires (1) medical 
evidence diagnosing the condition in accordance with section 
4.125(a), i.e., the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2004).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted 
effective from March 7, 2002.  But these additional 
regulatory changes were primarily directed at claims 
involving service connection for PTSD based on a personal 
assault.  The changes in the regulation pertaining to PTSD, 
concerning this claim at issue, were not substantive in 
nature.  As such, the veteran would not be prejudiced by 
the Board deciding his claim at this time, especially since 
the Board is granting his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service to support the diagnosis will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations or other supportive 
evidence that he engaged in combat with the enemy, and the 
claimed stressors are related to his combat, his lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided the testimony is found to be 
satisfactory-that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

If, however, it is determined the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other 
corroborative evidence substantiating or verifying his 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an inservice stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  



Background

The veteran's service medical and personnel records establish 
that he had active service during the Persian Gulf War era, 
and that he served in Spain for three months in 1991.  He was 
not involved in combat and did not serve in or in the 
vicinity of any designated combat zone.  His duties consisted 
primarily of maintenance on Air Force heavy cargo aircraft.  
His SMRs are completely negative for any diagnosed 
psychiatric disorder other than Axis I alcohol abuse.  The 
SMRs show that he experienced numerous medical and other 
problems due to his use of alcohol and noncompliance with 
alcohol rehabilitation and treatment.

Contemporaneous clinical treatment records dating from 1992 
to 1999 show that the veteran was treated for alcohol abuse 
problems.  In March 1995, he reported having been depressed 
since 1991, and he wanted a psychiatric consultation.  On an 
April 1995 psychiatric evaluation he reported that he had 
been depressed in service due to problems with his commanding 
officer and that his drinking had increased.  The diagnosis 
was alcohol dependence. 

Dr. Gonzalo stated in June 1995 that the veteran was being 
evaluated for a possible anxiety disorder and depression.  He 
had a great deal of stress due to his unemployment, possible 
eviction, and general financial problems.  He was referred 
for stress management. In July and December 1995 an anxiety 
disorder was diagnosed.  

An October 1997 treatment note also indicates a diagnosis of 
PTSD, which appears to have been based on a diagnosis 
rendered by a private medical facility but was not supported 
by any clinical findings.  

A March 1998 VA rating examination includes a diagnosis of a 
major depressive disorder but does not contain any opinion 
relating the psychiatric disorder to the veteran's active 
service.  

A May 1997 intake summary from the Queen's Medical Center by 
E. Kishimoto, DCSW, LSW, includes Axis I diagnoses of PTSD 
and anxiety which Ms. Kishimoto indicated were linked to 
active service.  Reportedly, he had experienced a depressed 
mood for the past five years, isolation since his discharge, 
low tolerance for interaction with others, anhedonia, low 
motivation, low libido, intrusive thoughts, nightmares, and 
resulting poor sleeping pattern.  The evaluator reported the 
veteran's alleged accident in 1991 when he claimed to have 
fallen from the wing of a cargo aircraft, injuring his head 
and suffering from seizures afterwards.  It was also 
indicated that he reportedly had been admitted after a motor 
vehicle accident in 1990, and that he had not been drinking.  
Ms. Kishimoto stated that in 1991 he began experiencing what 
appeared to be an acute stress reaction and that he 
experienced irritability, increasing isolation, and 
"nightmares of the bombs and dead bodies."  Reportedly, this 
was when he had fallen "off the plane while loading bombs" 
hitting "the back of his head and fell on his back over a 
bomb."  He had missed a TQM meeting and was abruptly 
discharged, following which he went on a "brief" alcohol 
binge.  Since military discharge until May 1995 he had 
experienced increasing withdrawal and isolation.  The 
evaluator found his symptoms to be consistent with PTSD and a 
major depressive episode.  Although he had sought treatment 
for depression and suicidal ideation, he was only treated for 
alcohol dependence.  

On examination the veteran reported experiencing nightmares 
involving morbid or war-related themes, particularly during 
his last year of service.  He had worked as a mechanic on 
bombers and that his nightmares were often related to bombs.  
He became very tearful when questioned about war-related 
situations.  The evaluator stated that efforts to have this 
[PTSD] properly diagnosed and treated were mistakenly seen as 
alcohol related problems because of his history of alcohol 
abuse.  

At a May 1997 hearing the veteran and his wife testified 
before a Hearing Officer that while serving in Spain his job 
involved working around bombs which caused him to develop a 
fear of bombs.  He loaded bombs as cargo on board aircraft 
destined for various target ranges and air bases.  He had 
been diagnosed with PTSD as a result of having worked around 
bombs.  

The United States Army Center for Research of Unit Records 
reported in January 2002 that it was determined that the 
information received was insufficient to conduct meaningful 
research.  The veteran indicated that he had suffered a head 
injury.  This information should be maintained in his 
official military personnel file and every veteran or 
authorized representative could request a copy of such a 
record.  

In a September 2003 Social Survey it was reported that during 
service the veteran had been acutely aware of working on 
aircraft wired with bombs and that he had twice fallen from 
aircraft and landed on his head and his back.  The first time 
from a height of 3 feet and the second from a height of 15 
feet.  He reported that it was hard to put into words how 
stressful it was to have worked on "hot" aircraft and it 
was during this heightened state of anxiety that a six foot 
bomb fell from its rack and landed at his feet.  He reported 
having nightmares about this.  He had been treated at the 
Queens Medical Center and been diagnosed with PTSD in 1998.  

The veteran underwent a VA psychiatric examination in 
September 2004 by a panel of two psychiatrists, at which time 
the veteran's claim file was reviewed.  It was noted that 
complete records from the Queens Medical Center were not on 
file and for that reason the diagnosis of PTSD on an intake 
summary was of limited reliability because it was most likely 
based on a history related by the veteran.  The veteran 
reported an increase in alcohol use after service discharge 
and the onset of symptoms he now claimed were related to 
PTSD.  His nightmares were not military in theme but were 
generalized fears of dying.  He had not had psychiatric 
therapy since 2000.  He indicated that his stressor was 
working in Spain on aircraft which were transporting 
munitions but which were not combat ready and he acknowledged 
that he knew the bombs were not armed.  On one occasion, one 
of the bombs fell from its rack and landed at his feet and 
this scared him.  

Currently, the veteran denied having any symptoms, although 
he reported having had symptoms he attributed to PTSD.  After 
a mental status evaluation the assessment was that he did not 
meet the criteria for a diagnosis of PTSD.  There was no 
event that met the criteria for a traumatic event, including 
the incidence in which a bomb allegedly fell off of its rack.  
His fear of bombs predated this incident and was not caused 
by the incident.  He did not report any specific memories or 
dreams but, rather, the dreams had a general theme of dying, 
including a dream of being shot at as a child.  He did not 
report any trauma specific avoidant behavior or increased 
arousal.  

It was reported that his symptoms were better accounted for 
by diagnoses of alcohol dependence and depression.  It was 
unclear how much of his depression was due to his alcohol 
dependence, so a diagnosis of a depressive disorder not 
otherwise specified was given.  His fears, nightmares, and 
thoughts of dying were mood congruent and better explained by 
his depressed mood and alcohol use.  The veteran acknowledged 
that after he stopped drinking his symptoms became better and 
his depression improved.  The diagnoses were alcohol 
dependence, in sustained partial remission; a depressive 
disorder, not otherwise specified; and a personality 
disorder, not otherwise specified.  

As to whether the evaluator at the Queens Medical Center in 
May 1997 was qualified to render a diagnosis of PTSD, based 
on her credentials she was so qualified.  However, given the 
limited supporting documentation, that diagnosis had to be 
discounted.  The diagnosis was given in an intake assessment 
which was based primarily on a history related by the 
veteran.  Much of the symptoms noted in that report were 
consistent with a diagnosis of a depressive disorder and 
alcohol dependence.  Some of the information reported 
conflicted with what the veteran had reported at other times 
(such as minimizing his alcohol use).  The 1997 evaluator's 
unfamiliarity with the military might have led to 
misinterpreting the history related by the veteran, e.g., 
nightmares about bombs and dead bodies, without realizing 
that the veteran was never exposed to combat or casualties.  
This could have led to the mistaken impression that he had 
been exposed to combat trauma.  The veteran now clarified 
that the dead bodies in nightmares were of him.  This was 
more consistent with mood congruent dreams rather than re-
experiencing a traumatic event.  It was not unusual that an 
initial diagnosis would be modified as treatment progressed.  

Analysis

There is evidence that the veteran has a personality 
disorder.  Developmental defects, such as personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation in 
the absence of superimposed disease or injury, which there is 
none in this particular instance.  38 C.F.R. §§ 3.303(c), 4.9 
(2004).  See also Johnson v. Principi, 3 Vet. App. 448, 450 
(1992).  See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 (July 18, 
1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  

Here, there are diagnoses in the VA records of non-combat 
PTSD.  So the essential question, then, is whether there also 
is credible supporting evidence that the claimed inservice 
stressor actually occurred.  And unfortunately there is none, 
so the claim must be denied.  

It is undisputed that the veteran did not serve in combat or 
in the vicinity of combat operations.  Rather, the stressor 
is alleged to have occurred during his military service at an 
airbase in Spain.  Consequently, corroborating evidence of 
any non-combat stressor is required.  

Here, there is no corroborating evidence of an inservice non-
combat stressor.  There is no corroborating evidence that he 
sustained a significant head injury in a fall from an 
aircraft wing in 1991 or that in falling, or immediately 
after the fall, he struck or rolled into or over a bomb; or 
that a bomb fell off a rack and landed at his feet.  Quite 
simply, his allegations remain unsubstantiated.  Also, even 
the March 2003 Board decision which granted service 
connection for a seizure disorder did not concede that he had 
sustained head trauma.  

Moreover, to the extent that any pre-service injuries, e.g., 
a preservice head injury, or postservice stressors, e.g., 
alcohol abuse or financial pressures, may have caused the 
veteran's PTSD, these events and unfortunate circumstances 
obviously are unrelated to his military service and, 
therefore, are not a basis for a grant of service connection 
for PTSD.  

Lastly, the Board finds it significant to note that the most 
thorough psychiatric evaluation in September 2004 did not 
even yield a diagnosis of PTSD, much less a medical nexus 
opinion etiologically linking this condition to the alleged 
stressors in service.  So, on these facts, service connection 
for PTSD due to the alleged non-combat stressors is not 
warranted.  And since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for PTSD is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


